              Case 1:20-cv-08238-JPC Document 35 Filed 05/21/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TOMAS SAPON, individually and on behalf of                 Case No. 1:20-cv-8238 (JPC)
others similarly situated,

                                 Plaintiff,
                                                           (PROPOSED) PROTECTIVE ORDER
                  -against-                                FOR THE PRODUCTION AND
                                                           EXCHANGE OF CONFIDENTIAL
KDD RESTAURANT GROUP LLC (D/B/A                            INFORMATION
MAKANA), DAVID CHAN, and DAVID HOM,

                                 Defendants.


         WHEREAS, the Court found that good cause exists for the issuance of an appropriately

tailored confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is

hereby

         ORDERED that the following restrictions and procedures shall apply to the information

and documents exchanged by the parties in connection with the pre-trial phase of this action:

         1.       Any party in this action (the “Designating Party”) shall have the right to designate

as “Confidential” any material that it believes, in good faith, contains or represents confidential

and non-public personal, financial, proprietary, competitive, trade secret or other sensitive

information related or belonging to the above named Defendants, as well as non-party

individuals, or non-party outside corporate entities, the disclosure of which would be restricted

by law or would likely, in the good faith opinion of the producing person, seriously and

adversely affect a person’s privacy obligations or policies, business, commercial, financial, or

personal interests or cause the producing person to violate his, her, or its privacy or

confidentiality obligations to others (“Confidential Information”).

         (a)      Information and documents designated by a party as “Confidential” will be

stamped “Confidential.” Where the confidential portion is reasonably separable from the non-
             Case 1:20-cv-08238-JPC Document 35 Filed 05/21/21 Page 2 of 7




confidential portion, via redaction or otherwise, only the confidential portion shall be so

designated.

        (b)      Notwithstanding the designation of information as “Confidential” in discovery,

there is no presumption that such information shall be filed with the Court under seal. The

parties shall follow the Court’s procedures with respect to filing under seal.

        2.       All Confidential Information shall be used solely for the purposes of the litigation

of this action and for no other purpose.

        3.       Except as set forth herein, Confidential Information shall be disclosed only to the

Court, jurors therein, and/or to:

        (a)      The parties to this action and their officers, directors, employees and agents;

        (b)      Counsel for the parties and their agents, employees, paralegals, or other secretarial

and clerical employees or agents specifically assigned to work on this action and only in

conjunction with work performed in this action;

        (c)      as to any document, its author, its addressee, and any other person indicated on

the face of the document as having received a copy.

        (d)      Stenographic reporters who are involved in depositions, the trial, or any hearings

or proceedings in this action;

        (e)      any witness called to testify at deposition or any witness whom counsel for a party

in good faith believes may be called to testify at trial or deposition in this action;

        (f)      the Court and its support personnel; and

        (g)      Experts, independent contractors, consultants, or advisers who are employed or

retained by, or on behalf of, one or more of the parties or their counsel to assist in the litigation




                                                  -2-
             Case 1:20-cv-08238-JPC Document 35 Filed 05/21/21 Page 3 of 7




of this action, or persons specially employed by a party to perform investigative work, data entry,

or fact research.

        4.       Other than those persons referred to in subparagraphs 3(a), 3(b), 3(c), 3(d), and

3(f) above, each person to whom Confidential Information is made available must review and

consent to be bound by this Protective Order by executing Exhibit A prior to receiving

documents or information designated as “Confidential.”

        5.       Any Personally Identifying Information (“PII”) (e.g., social security numbers,

financial account numbers, passwords, and information that may be used for identity theft)

exchanged in discovery shall be maintained by the receiving party in a manner that is secure and

confidential and shared only with authorized individuals in a secure manner. The producing

party may specify the minimal level of protection expected in the storage and transfer of its

information.     In the event the party who received PII experiences a data breach, it shall

immediately notify the producing party of same and cooperate with the producing party to

address and remedy the breach.        Nothing herein shall preclude the producing party from

asserting legal claims or constitute a waiver of legal rights and defenses in the event of litigation

arising out of the receiving party’s failure to appropriately protect PII from unauthorized

disclosure

        6.       Either party may designate portions of testimony as “Confidential” at the time the

testimony is taken or within sixty (60) days after receipt of the final transcript by the Designating

Party, unless otherwise agreed to by the parties.        If a portion of testimony is designated

“Confidential,” the court reporter shall mark that portion of the transcript “Confidential” in the

text of the transcript itself.




                                                -3-
            Case 1:20-cv-08238-JPC Document 35 Filed 05/21/21 Page 4 of 7




       7.       The parties may object to the designation of any documents or information as

“Confidential” by notifying opposing counsel in writing at any time during the proceeding. The

parties, through their counsel, will first try to resolve any disputes in good faith on an informal

basis but, if a resolution is not reached, either party may seek appropriate relief from the Court.

Until the Court issues an order resolving the dispute, the parties shall treat the disputed

documents or information as “Confidential,” as originally designated.

       8.       Failure to designate material as “Confidential” initially shall not preclude any

party or non-party from later designating the material “Confidential.” A party or non-party may

designate previously-produced material as “Confidential” that the party failed to designate

initially through written notice to counsel of record for the receiving party or parties. The

Designating Party shall supply copies of the material marked “Confidential.”

       9.       The parties may, by written stipulation, provide for exceptions to this Protective

Order and nothing herein shall preclude any party from applying to the Court to modify the terms

of this Protective Order. The parties, however, shall engage in good faith efforts to resolve

requests to modify this Protective Order prior to bringing such requests to the Court’s attention.

       10.      Nothing in this Protective Order shall be construed to affect the admissibility of

any document, material or information at any trial or hearing in this proceeding.

       11.      The termination of this proceeding shall not relieve the parties and their counsel

of their obligations of maintaining the confidentiality of all confidential information, unless the

Court orders or permits otherwise. Within sixty (60) days of final termination of this proceeding,

including any appeals, all documents marked as “Confidential,” including copies, reproductions,

abstracts, indices, summaries, and excerpts or extracts (excluding excerpts incorporated into any

privileged memoranda of the parties, and materials that have been admitted into evidence in this




                                                -4-
          Case 1:20-cv-08238-JPC Document 35 Filed 05/21/21 Page 5 of 7




proceeding), shall, at the option of the producing party, be returned to the producing party or

destroyed, with written verification of the destruction to the Designating Party. Privileged

memoranda, as referenced in the preceding sentence, shall include attorney briefs and other

attorney work product that contain or reference confidential information.

       12.     This Protective Order shall not be interpreted in a manner that would violate any

applicable canons of ethics or codes of professional responsibility.


SO ORDERED:


___________________________________________                              May 21, 2021
                                                                       _______________________
HONORABLE JOHN P. CRONAN, U.S.D.J.                                     DATED




                                               -5-
Case 1:20-cv-08238-JPC Document 35 Filed 05/21/21 Page 6 of 7




                 EXHIBIT A




                             -6-
            Case 1:20-cv-08238-JPC Document 35 Filed 05/21/21 Page 7 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TOMAS SAPON, individually and on behalf of                Case No. 1:20-cv-8238 (JPC)
others similarly situated,

                               Plaintiff,
                                                          CERTIFICATION FOR THE
                -against-                                 PRODUCTION AND EXCHANGE OF
                                                          CONFIDENTIAL INFORMATION
KDD RESTAURANT GROUP LLC (D/B/A
MAKANA), DAVID CHAN, and DAVID HOM,

                               Defendants.


       I, ________________________________, hereby state as follows:

       1.       I have received a copy of the Protective Order For The Production And Exchange

Of Confidential Information (“Protective Order”) entered in the above-captioned proceeding.

       2.       I have carefully read and understand the provisions of the Protective Order.

       3.       I agree to abide by, and hereby consent to, the obligations and conditions set forth

in the Protective Order including, but not limited to, the conditions that I will hold in confidence,

will not disclose to anyone not qualified under the Protective Order, and will use only for the

purposes of the above-captioned proceeding, any protected materials and confidential

information, as defined in the Protective Order, which I have received or reviewed.

       I hereby declare under penalty of perjury that the foregoing is true and correct.

DATED this ____ day of ________________, 202__.


                                                                     Signature
